Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-4-2008

In Re: Chadwick
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-4288




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"In Re: Chadwick " (2008). 2008 Decisions. Paper 731.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/731


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                    NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT


                                        No. 06-4288
                                       ____________

                            In re: H. BEATTY CHADWICK,
                                                 Appellant

                        OFFICE OF DISCIPLINARY COUNSEL,
                                                Appellee
                                   ____________

             APPEAL FROM THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                           (D.C. Civ. No. 05-mc-00084)
                    District Judge: Honorable John R. Padova
                                  ____________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                    July 25, 2008
                 Before: McKEE, FUENTES and WEIS, Circuit Judges.

                                    Filed August 4, 2008

                                       ____________

                                         OPINION


WEIS, Circuit Judge.

              Appellant H. Beatty Chadwick appeals from an order suspending him from

the practice of law in the Eastern District of Pennsylvania for five years.

              In 2007, the Pennsylvania Disciplinary Board concluded that Chadwick had

                                              1
violated the Pennsylvania Rules of Disciplinary Enforcement and Rules of Conduct

relating to the conviction of a crime which may result in suspension, engaging in deceitful

and dishonest conduct, and engaging in conduct that is prejudicial to the administration of

justice. The violations stemmed from contempt findings for his refusal to obey orders of

the Delaware County Court of Common Pleas in his bitter divorce proceedings and his

conviction for two counts of simple assault while resisting arrest.

              On April 27, 2005, the Supreme Court of Pennsylvania accepted the

Board’s recommendation to suspend Chadwick from the practice of law for five years. In

May 2005, the District Court issued an Order to Show Cause why identical discipline

should not be imposed. After reviewing written submissions on the matter and holding

two hearings, a three-judge panel of the District Court recommended the imposition of

reciprocal discipline. The Court adopted the recommendation.

              Chadwick argues that the District Court panel erred by deferring to the state

court findings without carrying out a sufficient review of the evidentiary record

supporting them. He argues that a proper review of the state court proceedings shows that

the findings of contempt were not supported by sufficient evidence.

              Chadwick was not entitled to a de novo review of the state court

proceedings in the District Court. In re Surrick, 338 F.3d 224, 231 (3d Cir. 2003).

Instead, the District Court was required to independently review the state disciplinary

proceedings “for consistency with the requirements of due process, adequacy of proof and



                                             2
absence of any indication that imposing discipline would result in grave injustice.” Id.

(quoting In re Jacobs, 44 F.3d 84, 88 (2d Cir. 1994)). The District Court fully understood

and properly carried out its role of reviewing the state court proceedings for serious

infirmities. Id.

              Nor do we find any serious infirmities in the state court proceeding in

carrying out our “extremely limited” review. Id. (quoting In re Abrams, 521 F.2d 1094,

1101 (3d Cir. 1975)). The record supports the District Court’s conclusion that the

Supreme Court had an abundant basis on which to impose discipline. Chadwick’s

primary argument is that the contempt findings were unsound because there was

insufficient evidence to show that he was capable of complying with the relevant orders.

The state courts have repeatedly found that Chadwick was capable of complying with the

order after providing him a sufficient opportunity to be heard and reviewing ample

evidence on the matter.

              We conclude that the District Court did not abuse its discretion in imposing

reciprocal discipline.




                                             3